448 F.2d 644
UNITED STATES of America, Plaintiff-Appellee,v.Charles Isia CAGLE, Defendant-Appellant.
No. 71-1849 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 17, 1971.
Rehearing Denied October 29, 1971.

Jack Gunter, Cornelia, Ga., for defendant-appellant.
John W. Stokes, Jr., U. S. Atty., Robert L. Smith, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Appellant was convicted by a jury of possessing property intended for use in violation of 26 U.S.C. § 5686(a) (1967), towit: One 480-gallon metal tank still, ten feet more or less of rubber hose, sixty-four more or less one-gallon plastic containers, and four more or less cases of yeast. The jury determined that this paraphernalia was intended for use in making illegal whiskey.


2
Cagle asserts on appeal that (1) the guilty verdict was not supported by the evidence; (2) the district court erred in refusing his request to personally cross-examine a witness already cross-examined by his attorney; (3) certain remarks made to the jury by the prosecutor constitute reversible error; and (4) the trial judge erred in sending the jury back for further deliberation when, after two and one-half hours of deliberation, the foreman reported that they were deadlocked.


3
After carefully reading the record, we find no merit in any of appellant's contentions.


4
Affirmed.



Notes:


*
 Rule 18, 5th Cir.;see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I.